United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                                                                            November 13, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                                                                         Charles R. Fulbruge III
                                                                                 Clerk
                               __________________________

                                       No. 03-30259

                               __________________________


UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE
PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES AND
CANADA, AFL-CIO,
                                                   Plaintiff - Appellee,

versus

INTERNATIONAL MAINTENANCE COMPANY,

                                                                  Defendant - Appellant.

                 ___________________________________________________

                       Appeal from the United States District Court
                           for the Middle District of Louisiana
                                    (No. 02-CV-635-A)
                 ___________________________________________________


Before SMITH, BARKSDALE, and CLEMENT, Circuit Judges.
                 *
PER CURIAM:

         Defendant-Appellant appeals the district court’s grant of summary judgment based

on the finding that it failed to appeal an adverse decision of the General President’s




         *
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
Committee as required by the collective bargaining agreement entered into between

Defendant-Appellant and Plaintiff-Appellee. Because no material issues are in dispute,

and because the district court’s interpretation of this contract was not in error, we AFFIRM

the district court’s summary judgment in favor of the Plaintiff-Appellee.




                                             2